9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/11/2021.  Claims 1, 4-5, 7-9, and 23 are amended and claims 1-36 are currently pending.  The status identifier of Claim 20 should be listed as withdrawn as it is drawn to a non-elected invention (see page 10 of 10/21/2020 Response).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-19, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 defines the optical element structure with limitations associated with “an operational wavelength”.  The relationship between the transverse distances of the first and second optical media and the indexes of refraction of the substrate and third optical medium are dependent on this “operational wavelength”.  While the claimed inequality would define the 
Further, it is unclear if the claim seeks to define the operational wavelength via the claimed relationship with d1, d2, nsub and n3 and thus define the “operational wavelength” is merely the claimed ratio of those values (i.e. λ0 > (d1 + d2)(nsub + n3)/2 ) for any combination of lengths and indexes.  Under this interpretation, there are no numerical limitations on the distances and indexes claimed in the inequality as any arbitrary permutation of values would necessarily yield a design wavelength.  
It is recommended that the claimed wavelength be explicitly tied to the materials of the apparatus rather than the use of the apparatus.  For example, it could be said that the claimed refractive indexes are the refractive indexes of the respective materials at the operational wavelength.  This could be expressed in the claim in Lines 15-16: “are characterized by respective bulk refractive indices at the operational wavelength n1(λ0), n2(λ0-), n3(λ0), and nsub(λ0)” and then Lines 26-27 and 33: “(d1 + d2)< 2 λ0 (nsub(λ0) + n3(λ0))/2”.  Such limitations would clarify that the operational wavelength corresponds to the material properties and the optical element itself. 


Claims 1-10, 12-19, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "prevent diffraction for at least some angles of incidence" in claim 1 appears to be intended as a relative term which renders the claim indefinite.  The degree to which diffraction is prevented is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Interpretation
Claim 1 has been amended to recite, in part, “(d1 + d2) < 2 λ0 (nsub + n3)/2 configured to prevent diffraction for at least some angles of incidence”. In [0035] of the originally-filed Specifications, Applicant discloses “[o]ne possible source of undesirable optical loss arising from the inventive transmissive layer 100 is optical loss by diffraction from the multitude of discrete volumes 103 … Accordingly, in some inventive examples, each discrete volume 103 of the optical medium 10 is less than a distance d.sub.1 in transverse extent in one or both transverse dimensions, and is separated from at least one other discrete volume 103 of the optical medium 10 by a transverse distance less than d.sub.2 through an intervening discrete volume 103 of the optical medium 20, and (d1 + d2) < 2 λ0 (nsub + n3)/2; that size limitations can prevent undesirable non-zero-order diffraction for some angles of incidence. In some inventive examples (d1 + d2) < λ0 (nsub + n3)/2, or even smaller, guaranteeing that no non-zero-order diffraction can occur for any angle of incidence”.  From this disclosure, it is evident that the 
Further, prior art cited as pertinent previously and herein evidence that it was well known to provide sub-wavelength structures to reduce boundary reflections.  A reference of prior art is relied upon below to demonstrate that the dimensionality of these discrete volumes was known to suppress diffraction orders for some angles. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-15, 17-19, 23-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,165,436 to Mossberg et al. (hereinafter Mossberg), as evidenced by US Pat. No. 6,958,207 to Khusnatdinov et al. (hereinafter Khusnatdinov).
Regarding claim 1, Mossberg teaches an optical element to modify reflection of an optical signal propagating incident to an interface between a third medium and a solid substrate, 0 (“Particular wavelength ranges of interest are 1525-1565 nm (ITU telecom C-band) and 1570-1620 nm (ITU telecom L-band)”), are characterized by respective bulk refractive indices n1 (nTiO2 ~2.2), n2 (nair~1.0), n3 (nMgF2~1.34), and nsub (nMgF2~1.34), and, over at least the operational wavelength range, n1≠n-2 (nTiO2≠naair); (c) the first and second optical media are arranged within the transmissive layer as a contiguous multitude of discrete volumes (Fig. 4C), and each discrete volume (i) extends longitudinally (left to right with respect to Figs. 4C) from the first surface to the second surface, and (ii) comprises either the first optical medium or the second optical medium, but not both (Fig. 4C); (d) (i) each discrete volume of the first optical medium is less than a distance d1 (a distance greater than Λx54%, as the duty cycle 54%; col. 7) in transverse extent in one or both transverse dimensions and is separated from at least one other discrete volume of the first optical medium by a transverse distance less than d2 (a distance greater than Λx46%, as the duty cycle is 54%; col. 7) through an intervening discrete volume of the second optical medium, and d1 + d2 < 2 λ0/(nsub+n3) configured to prevent diffraction for at least some angles of incidence (1063.8nm < 2λ0/(1.34+1.34); where λ0>1425.5nm; col. 7), or (ii) each discrete volume of the second optical medium is less than a 1 + d2 < 2 λ0/(nsub+n3) configured to prevent diffraction for at least some angles of incidence (1063.8nm < 2λ0/(1.34+1.34), where λ0>1425.5nm; col. 7); (e) the discrete volumes of the multitude are sized and distributed on the transmissive layer so that, for an optical signal within the operational wavelength range and incident on the transmissive layer, the optical element exhibits (i) field amplitude reflectivity r1 from the first surface, (ii) phase delay Δφ for single-pass propagation through the transmissive layer, and (iii) field amplitude reflectivity r2 from the second surface, each of which is substantially constant and non-zero, when averaged with a sampling area about equal in transverse extent to λ0 in both transverse dimensions, as a function of two-dimensional transverse position along the transmissive layer (these are inherent optical properties of the materials having the disclosed refractive index values according to Maxwell’s equations of electromagnetism); and (f) the substantially constant values of r1, Δφ, and r-2 result in net power reflectivity of the transmissive layer that differs from power reflectivity that would be exhibited by an interface between the substrate and the third optical medium without the transmissive layer therebetween (as the claim recites “differs” there need only be non-equivalence and non-equivalence is an inherently true of the disclosed materials having the disclosed refractive index values according to Maxwell’s equations of electromagnetism; Figs. 4; col. 6-7).
Khusnatdinov discloses that the antireflective texturing optimized for a wavelength and having distances between protuberances smaller than the wavelength divided by the index of the substrate “avoids prominence of diffracted beams”.  While a structure may exhibit diffraction efficiencies at particular wavelengths, as disclosed by Mossberg, Khusnatdinov evidences that diffraction is reduced with these subwavelength structures in some manner. 
Regarding claim 2, Mossberg teaches the substrate or the third optical medium (Fig. 4C).
Regarding claim 3, Mossberg teaches d1 + d2 < λ0/(nsub + n3) (1063.8nm < λ0/(1.34+1.34), wherein λ0>2850nm.
Regarding claim 4, Mossberg further teaches an alternative embodiment in Fig. 6 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4.  Mossberg additionally discloses over at least the operational wavelength range, nsub≠n3 (nsapphire-≠nsilica; col. 8), and the substantially constant values of r1, Δφ, and r-2 result in the net power reflectivity of the transmissive layer that is less than power reflectivity exhibited by the interface between the substrate and the third optical medium without the transmissive layer therebetween (impedance matching; col. 8).
Regarding claim 6, Mossberg teaches the optical element is structurally arranged so as to receive the incident optical signal at non-normal incidence or at substantially normal incidence (Fig. 1C, 4C).
Regarding claim 7, Mossberg further teaches an alternative embodiment in Fig. 6 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4.  Mossberg additionally teaches (i) the substrate (fused silica 600, Fig. 6) and the first optical medium (layer 602, Fig. 6) are the same solid material (while not chemically identical, both materials are the same in terms of refractive index, n=1.446), so that n1 = nsub, and (ii) the transmissive layer comprises a surface relief structure formed on a surface of the substrate with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 6).
Regarding claim 8, Mossberg further teaches an alternative embodiment in Fig. 10 anticipating the claimed structure analogously to the embodiment depicted in Fig. 4 (i) the substrate comprises material different from the first optical medium (n--1001=1.7, n1002=2.2, Fig. 10), (ii) n1≠nsub (n--1001=1.7, n1002=2.2, Fig. 10) , (iii) the first surface of the transmission layer is positioned against the substrate (Fig. 10), and (iv) the transmissive layer comprises a surface 
Regarding claim 9, Mossberg teaches (i) the substrate comprises material different from the first optical medium (silicon oxide lower cladding 503, silicon substrate 502, and doped silicon dioxide core 501) and (ii) the first optical medium exhibits an etch rate substantially larger than an etch rate of the substrate (this is interpreted as a requirement to be chemically and/or atomically distinct as the claimed etch rate does not specify an etch process and thus any etch rate yielding different rates would be understood as within the scope of the claim).  
Regarding claim 10 , Mossberg teaches wherein (i) the second and third optical media are the same solid material (upper cladding 505, Fig, 5B), so that n2=n3.
Regarding claim 12, Mossberg teaches n2≠n3 (the second optical medium may be taken to be the combination of upper cladding 505 and core 501 when considering the second optical medium to have a height of hC, Fig. 5B).  Therefore the optical medium has a sub-region that is the same as the core and a different sub-region that is the same as the upper cladding.
Regarding claim 13, Mossberg teaches the second and third optical media are different solid materials (“Alternatively, an epoxy or other optical adhesive or optical cement can be employed to fill the etched spaces in the high index grating material and also serve to hold the impedance matching layer 505 and substrate 505 in place. If such a space-filling adhesive is used, the impedance matching layer 505 is optimized based on the average index of the grating layer 503 with its second grating regions filled with the adhesive”).
Regarding claim 14, while Mossberg discloses the above-mentioned structure anticipating the claimed invention above, the gas or vacuum above layer 403 of Fig. 4C may be taken as anticipatory of the claimed second optical medium.  Thus Mossberg teaches the second material is a solid material (“Alternatively, an epoxy or other optical adhesive or optical cement can be employed to fill the etched spaces in the high index grating material and also 
Regarding claim 15, Mossberg discloses (i) the discrete volumes of the multitude are arranged as a multitude of linear or curvilinear ridges of the first optical medium and intervening grooves filled with the second optical medium (Fig. 4C), (ii) widths of the ridges are less than d1 (Fig. 4C), (iii) widths of the grooves are less than about d2 (Fig. 4C), and (iv) d1 + d2 < 2 λ0/(nsub+n3) (1063.8nm < 2λ0/(1.34+1.34), where λ0>1425.5nm; col. 7).
Regarding claim 17, Mossberg discloses the multitude of discrete volumes is arranged as (i) a multitude of simply connected volumes of the first optical medium surrounded by the second optical medium (Fig. 4C) or (ii) a multitude of simply connected volumes of the second optical medium surrounded by the first optical medium (Fig. 4C).
Regarding claim 18, Mossberg discloses the discrete volumes of the multitude are arranged along the transmissive layer with a periodicity Λ0 smaller than about 2λ0/(nsub+n3) (Fig. 4C; col. 7).  See notes regarding arbitrary choice of λ0, above. Additionally, the “about” limiting the periodicity allows for the periodicity to be equal to the expression under the broadest reasonable interpretation of the claim.
Regarding claim 19, Mossberg discloses the discrete volumes of the multitude are arranged along the transmissive layer with a periodicity Λ0 smaller than about λ0/(nsub+n3) (Fig. 4C; col. 7).  See notes regarding arbitrary choice of λ0, above. Additionally, the “about” limiting the periodicity allows for the periodicity to be equal to the expression under the broadest reasonable interpretation of the claim.
Regarding claim 23, Mossberg further discloses am embodiment in Fig. 14 analogously anticipating the independent claim.  Fused silica 1402 anticipates the claimed substrate, layers of silicon oxynitride 1402, silicon nitride 1401, and silicon oxide 1403 anticipate the first optical 
Regarding claim 24, Mossberg discloses boundary surfaces between the first and second optical media are within about 100 of perpendicular to the first and second surfaces (“Some exemplary embodiments disclosed herein are shown having grating structures with vertical sidewalls. However, gratings structures having non-vertical sidewalls can also yield operationally acceptable performance; Fig. 4C).
Regarding claim 25, Mossberg discloses the first surface of the transmission layer is positioned against the substrate (Fig. 4C).
Regarding claim 26, Mossberg discloses an alternative embodiment in Fig. 10 that analogously anticipates the independent claim.  The ridge 1002 with height “e” anticipates the claimed first optical medium, the material 1003 in grooves with height “e” anticipate the claimed second optical medium, the material 1003 anticipates the claimed third optical medium, and the substrate 1000 anticipates the claimed substrate.  Additionally, all other limitations are anticipated in the corresponding disclosure in Columns 9-10.  Mossberg discloses a layer of a fourth optical medium (layer 1002 with height “b” – “e” on top of layer 1001, Fig. 10) that separates the substrate from the first and second optical media, wherein (i) the fourth optical medium is a substantially solid material (col. 9-10), (ii) the fourth optical medium is substantially transparent over the operational wavelength range (col. 9-10), (iii) the fourth optical medium is characterized by a wavelength-dependent bulk refractive index n4 (col. 9-10), (iv) the first and fourth optical media are the same solid material so that n1 = n4 (both made of material 1002, Fig. 10), (v) the transmissive layer comprises a surface relief structure formed on a layer of the first optical medium on the substrate with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 10), and (vi) the field amplitude reflectivity r2 and the phase delay result at least in part from a superposition of reflections from recessed regions of the surface relief structure and an interface between the first optical medium and the substrate (inherently properties on account of the index differences between layers 1001, 1002, and 1003).
Regarding claim 27, Mossberg discloses an alternative embodiment in Fig. 10 that analogously anticipates the independent claim.  The ridge 1002 with height “e” anticipates the claimed first optical medium, the material 1003 in grooves with height “e” anticipate the claimed second optical medium, the material 1003 anticipates the claimed third optical medium, and the substrate 1000 anticipates the claimed substrate.  Additionally, all other limitations are anticipated in the corresponding disclosure in Columns 9-10.  Mossberg discloses a layer of a fourth optical medium (sapphire layer 1001, Fig. 10) that separates the substrate from the first 4 (n=1.7, col. 9-10; Fig. 10), (iv) the fourth optical medium comprises material different from the first optical medium (titanium oxide vs. sapphire, Fig. 10), (v) the transmissive layer comprises a surface relief structure formed through a layer of the first optical medium on the fourth optical medium with the second optical medium substantially filling recessed regions of the surface relief structure (Fig. 10), and (vi) the field amplitude reflectivity r2 and the phase delay result at least in part from a superposition of reflections from recessed regions of the surface relief structure and an interface between the fourth optical medium and the substrate (inherently properties on account of the index differences between layers 1001, 1002, and 1003).
Regarding claim 29, Mossberg discloses the fourth optical medium comprises one or more of doped or undoped silicon; one or more doped or undoped III-V semiconductors; doped or undoped silicon oxide, nitride, or oxynitride; one or more doped or undoped metal oxides (sapphire comprising aluminum oxide; col. 9-10), nitrides, or oxynitrides; one or more optical glasses; one or more doped or undoped polymers; titanium dioxide; or hafnium dioxide.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,165,436 to Mossberg et al. (hereinafter Mossberg), evidenced by Etch Rates for Micromachining Processing – Pat II. 
Regarding claim 28, Mossberg discloses the first optical medium exhibits an etch rate substantially larger than an etch rate of the fourth optical medium (sapphire, silicon dioxide, and silicon used by Mossberg have substantially different etch rates depending on the etch techniques; Tables II, III, IV).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mossberg.
Regarding claim 5, Mossberg does not explicitly disclose a net power reflectivity of the transmissive layer.
Mossberg discloses a motivation to reduce net power reflectivity of the layers in order to reduce oscillations that diminish diffraction efficiency.  In a plot of the diffraction efficiency of various embodiments in Figs. 4D-4F, it can be seen that certain geometries result in an improvement to diffraction efficiency of approximately 40%.  The oscillations are said to be caused by Mossberg, though a person having ordinary skill in the art would recognize absorption as a competing factor in degrading diffraction efficiency.  Further, a person having ordinary skill in the art would recognize the order of magnitude of diffraction efficiency in Mossberg’s design would result in nearly the claimed “less than about one fourth” of the power reflectivity exhibited by an interface between the substrate and the third optical medium.  As Mossberg does not explicitly note the magnitude of reducing reflection, the changes to materials and geometries of the known structures would have given an artisan an invention to modify and the claimed reflectivity would have been a matter of routine experimentation to optimize diffraction (col. 6-7).
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mossberg as applied to claim 1, and further in view of US PG Pub. 2005/0094277 to Khusnatdinov et al. (hereinafter Khusnatdinov ‘277).
Regarding claim 16, Mossberg discloses wherein each discrete volume of the first optical medium is less than about λ0/(nsub+n3) in a transverse dimension, or each discrete volume of the second optical medium is less than about λ0/(nsub+n3) in a transverse dimensions  (1063.8nm < λ0/(1.34+1.34), wherein λ0>2850nm; col. 7).
Mossberg discloses the claimed invention as cited above though does not explicitly disclose: discrete volumes with the claimed dimensionality two transverse dimensions.
Khusnatdinov ‘277 teaches each discrete volume of the first optical medium is sub-wavelength in both transverse dimensions ([0022]-[0024],[0041]-[0056]), or each discrete volume of the second optical medium is less than about λ0/(nsub+n3) in a transverse dimensions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a reflectivity-reducing layer with sub-wavelength topology in two dimensions as taught by Khusnatdinov with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity and diffraction by the layer itself (abstract & [0022]-[0024]).


Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg as applied to claim 1, and further in view of US PG Pub. 2007/0159698 to Taguchi et al. (hereinafter Taguchi).
Regarding claim 21, Mossberg discloses net power reflectivity of the transmissive layer is about equal to |r1 + r2cos(2Δφ)|2.  This expression is inherent of electromagnetic radiation impinging on two interfaces between three material layers, with transmittivity being approximately unity under anti-reflectivity conditions.  The claim merely requires “about equal to” 
Taguchi discloses either (i) r1r2 > 0 (given air and material interfaces; [0009]-[0010]) and Δφ ~ π/2 (quarter wavelength, [0009]-[0010]) or (ii) r1r2 < 0 and Δφ ~ π, so that net power reflectivity of the transmissive layer that is less than power reflectivity that would be exhibited by an interface between the substrate and the third optical medium without the transmissive layer therebetween.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a material thickness to effectuate the claimed phase shift as taught by Taguchi with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity (abstract & [0009]-[0010]).
Regarding claim 22, Taguchi discloses (1) r1~r2 or (2) r1~-r2 (given air and material interfaces; [0009]-[0010]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed relationship between reflectivities as taught by Taguchi with the system as disclosed by Mossberg.  The motivation would have been to reduce reflectivity (abstract & [0009]-[0010]).

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Iazikov ‘597
On pages 12-13 of the Response, Applicant argues that the structures of Iazikov’s is not directed, as claimed, to an optical element to modify reflection between media. Examiner agrees 
As for the teachings of Khusnatdinov and Taguchi, Applicant argues that the references rely on tapering in order to reduce reflections and that the now-claimed “non-zero” reflectivity r2 differentiates the invention over the prior art.  Examiner respectfully disagrees. While it is clear that there is tapering in protuberances in Khusnatdinov, there is no corresponding written description that evidences the shape is critical to the disclosed structure and functioning of the optical element.  Rather Khusnatdinov discloses that the spacing and height of protuberances is critical to functioning as a reflection-reducing surface.  There is no description of a zero reflectivity interface.  In Taguchi, there are embodiments having various levels of granularity and smoothness from a manufacturing perspective resulting in non-zero reflectivity surfaces.  For example, square elements are shown in Fig. 11(a) and Fig. 13 as well as planar interfaces in Fig. 15 and 24(b) as well as microscopy evidence that practical devices are not perfect pyramidal structures.  In conclusion, the references of prior art evidence the obviousness of providing various geometries to control reflectivity as well as other optical device characteristics. 



Mossberg
1 and d2, the incident wavelength, and some refractive indices is broad enough to include structures that do not entirely mitigate diffraction.  The claimed range merely illuminates that which the structure is inherently capable of functioning to do – to prevent diffraction of some magnitude for at least some angles of incidence.  In other words, any diffraction from interfaces could be said to prevent diffraction relation to some other arbitrary basis for a relatively greater amount of diffraction.  There are embodiments of described by the inequality in which the distances are far lesser than the  2λ0 (nsub + n3)/2 required in the independent claim for which diffraction is negligible relative to the upper bound of the inequality, i.e. d1+d2 = 2 λ0 (nsub + n3)/2).  Mossberg does not disclose distances that are substantially lesser than 2 λ0 (nsub + n3)/2, though the claim does not exclude other embodiments such as those taught by Mossberg. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872